Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada to Present at the Raymond James Oil Sands of Canada Conference TSX: OPC CALGARY, April 30 /CNW/ - OPTI Canada Inc. (OPTI) announced today that Chris Slubicki, President and CEO of OPTI, will present an overview of the Company at the Raymond James Oil Sands of Canada Conference. The presentation will take place on Monday, May 4th at 8:30 a.m. Eastern Time, from the InterContinental/The Barclay Hotel in New York. The presentation will be audio broadcast via live and archived webcast.
